Citation Nr: 0942962	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a sinus disability.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to 
October 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran is a combat veteran with service in Southwest 
Asia.

2.  There is no competent evidence of a disability involving 
flat feet.

3.  The Veteran has a qualifying chronic sinus disorder 
manifested by nosebleeds that has not been attributed to any 
known clinical diagnosis.


CONCLUSIONS OF LAW

1.  The Veteran does not have pes planus that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.17 (2009).  

2.  With resolution of all reasonable doubt in the Veteran's 
favor, a sinus disorder, characterized by chronic nosebleeds, 
is the result of disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 1117, 5107 (West 2002), 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from November 2001 to 
October 2005.  He was deployed to Afghanistan in support of 
operation Enduring Freedom from June 2003 to November 2003.  
He was also deployed to Iraq in support of Operation Iraqi 
Freedom from June 2004 to June 2005.  The Veteran was engaged 
in combat operations while in Iraq.  His military records 
reflect that he received a Combat Infantryman Badge (CIB).

The Veteran submitted his claim for service connection for 
pes planus, or flat feet, and a sinus disorder in August 
2007.  In regard to his feet he stated that he had flat feet 
and he believed the condition was aggravated during service.  
As to his sinus disorder, the Veteran reported that he was 
treated for sinus problems in service.  He said that he had 
coughed up blood as of the date of his claim.  He added that 
he was exposed to a tremendous amount of dust in Afghanistan, 
Kuwait and Iraq.  The Veteran said he was also exposed to 
pesticide-treated uniforms, environmental pesticides, and 
constant trash burning.

The Veteran had originally submitted a claim for VA 
disability compensation benefits in October 2005, just prior 
to his release from active duty.  The Veteran did not list 
either a feet or sinus disability as an issue at that time.

He was afforded a VA general medical examination in November 
2005.  The examiner was very thorough in soliciting symptoms 
from the Veteran for a wide range of issues, to include the 
ears, nose, throat (ENT), and feet.  The Veteran reported 
having no symptoms in regard to those areas.  The Veteran 
provided extensive details about his symptoms for unrelated 
issues.  

On physical examination, there were no problems or 
abnormalities noted.  The examiner reported that the ears, 
and nose, were normal.  The only throat abnormality was 
related to enlarged tonsils.  The Veteran's feet were also 
reported as normal.  He had a normal gait.  

A review of the Veteran's service treatment records (STRs), 
to include original entries submitted by him, shows that he 
did not report any type of a foot problem on his Report of 
Medical History at the time of his enlistment physical 
examination in July 2001.  There is no evidence of any 
complaints related to his feet in the STRs.  The Veteran was 
treated for exudative pharyngitis on one occasion in January 
2002.  He was treated for a peritonsillar abscess in May 
2003.  The Veteran was also treated for acute tonsillitis in 
July 2005.  

The STRs also contain health assessment forms that were 
completed after the Veteran's deployment to Afghanistan and 
Iraq, respectively.  The Afghanistan assessment shows the 
Veteran reported that he did not experience a runny nose, 
chronic cough, or have difficulty breathing during his 
deployment.  The physician noted that there was no referral 
for addition evaluation required for any of the enumerated 
areas, to include ENT and orthopedic.  The section for 
environmental exposure concerns was checked as "none."  

The health assessment for Iraq was completed in June 2005.  
The Veteran reported that he had experienced a runny nose, 
and fever while deployed.  He did not have a chronic cough, 
or any difficulty breathing.  As with the previous 
assessment, the physician did not find any condition, to 
include ENT and orthopedic, that required further referral.  
The Veteran listed a number of environmental agents that he 
was exposed to and this included such items as pesticide-
treated uniforms, smoke, insecticide, exhaust fumes, and 
industrial pollution.  

VA treatment records for the period from November 2005 to 
October 2006 do not contain any reporting of symptoms for 
either flat feet or sinus problems by the Veteran.  

The Veteran's claim was denied in November 2007.  The RO 
noted that there was no evidence of flat feet in service by 
way of the STRs.  The RO further noted that flat feet were 
not found at the time of the VA general medical examination 
in November 2005.  In regard to the claimed sinus disorder, 
the RO acknowledged the Veteran's claim of exposure to 
environmental agents.  However, the STRs were negative for 
evidence of a sinus disorder.  His treatment for tonsillitis 
and pharyngitis was noted.  The RO again cited to the general 
medical examination as negative for any evidence of a sinus 
disorder.  

The Veteran's attorney submitted a notice of disagreement 
(NOD) with the denial of service connection in January 2008.  
The Veteran challenged the denial of service connection for 
his claimed flat feet but offered nothing further.  As to his 
sinuses, he reported that his sinuses would get dry quite 
often, with this sometimes being painful, and leading to nose 
bleeds about once a month.  

VA treatment records, for the period from February 2007 to 
February 2008, do not contain any reference to complaints 
involving the Veteran's feet or a sinus disorder.  The 
Veteran reported a number of symptoms unrelated to the issues 
on appeal.  Of particular importance is that he did not 
relate any episodes of coughing up blood, or hemoptysis.  
Hemoptysis is the expectoration of blood or of blood-stained 
sputum.  Shockley v. West, 11 Vet. App. 208, 210 (1998).  

The Veteran perfected his appeal in February 2008.  He said 
that his flat feet were noted by the military on his entrance 
examination.  He said that flat feet do not go away and he 
believed that his condition was aggravated during service.

The Board remanded the Veteran's case for additional 
development in June 2009.  In particular, the Board sought 
the benefit of a VA examination to assess the Veteran's claim 
for service connection.

VA treatment records for the period from February 2007 to May 
2009 were associated with the claims folder.  As with the 
other VA treatment records, there was no evidence of the 
Veteran having any complaints related to his feet or sinuses. 

The RO wrote to the Veteran to advise him that additional 
development was required as a result of the remand in July 
2009.  The Veteran was further advised that he would be 
scheduled for an examination.  Finally, the Veteran was 
advised that failure to report for his examination could have 
adverse consequences, including the possible denial of his 
claim.  

Associated with the claims folder is a report from the VA 
medical center (VAMC) in Lincoln that the Veteran failed to 
report for his scheduled VA examinations.  The entry noted 
that the Veteran canceled appointments for August 1, 2009, 
due to truck problems.  He again canceled his appointments on 
August 22 because he had to work.  

There is a Report of Contact, dated September 3, 2009, that 
chronicles efforts to contact the Veteran in regard to his 
missed appointments.  The initial call noted that a message 
was left for the Veteran with a name and call back number.  A 
second entry noted that another message was left that 
provided information on how to contact the RO employee.  The 
Veteran had not contacted the RO by September 2, 2009.  

The RO issued a supplemental statement of the case (SSOC) in 
September 2009.  The SSOC advised that the Veteran had failed 
to report for his scheduled examinations and had not made any 
contact with the RO to re-schedule them.  

The Veteran submitted a statement, on a VA Form 21-4138, 
Statement in Support of Claim, that was received at the RO in 
October 2009.  He acknowledged receipt of the SSOC.  He said 
he had furnished VA with all evidence [sic] and wanted his 
appeal to be forwarded to the Board without waiting for 60 
days.  The Board notes that the telephone number provided by 
the Veteran on his form is the same telephone number used by 
the RO employee to contact him as noted on the Report of 
Contact.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

If a Veteran is determined to have served in combat, and an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2009).  
"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

As noted, the Veteran's military records document his receipt 
of the CIB.  He has reported that he engaged in combat with 
the enemy during his deployment to Iraq.  Accordingly, his 
combat service for his deployment to Iraq is established.  

Also, as a result of his service in Kuwait and Iraq, the 
Veteran had service in Southwest Asia for purposes of 
consideration of his claim under the provisions relating to 
undiagnosed illnesses.  See 38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2009).

Pes Planus/Flat Feet

As to the Veteran's pes planus, or flat feet, he is quite 
specific that he has flat feet.  He stated this disorder was 
noted on his entrance to service and was aggravated during 
service.  He does not relate development of the disorder to 
any period of combat or service in general.  The Veteran is 
considered competent to provide lay evidence of symptoms or a 
condition that is capable of lay observation.  A claimant may 
rely on lay evidence when "lay testimony describing symptoms 
at the time later supports a diagnosis by a medical 
professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The Court has said that a Veteran is 
competent to provide evidence of continuity of pain since 
service and observable flatness of his feet.  See Falzone v. 
Brown, 8 Vet. App. 398, 405, (1995).  

In this case, the Veteran has made a contention, almost two 
years after service, that he had flat feet on entry, they 
were aggravated during service, and he continues to 
experience symptoms.  The objective medical evidence of 
record refutes his contention.

There are two medical history forms completed by the Veteran 
for his entrance physical examination in July 2001.  The 
Veteran did not report any problems with his feet.  He stated 
"no" to that question on both forms.  The medical examiner 
did not report any problems involving the feet on the history 
forms.  There is no copy of the actual physical examination 
report done on entry in the STRs.  As noted, the Veteran has 
submitted original STR entries in support of a claim for 
other issues.  He has not identified having evidence of an 
entrance physical examination that supports his contention.  
However, the absence of any reference to flat feet in the 
STRs is not dispositive of this issue.  See generally 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The November 2005 VA general medical examination was very 
thorough.  It was within one month of the Veteran's release 
from active duty.  The Veteran expressed no complaints 
related to his feet.  In other words, he did not express 
having any symptoms.  The actual physical examination was 
completely negative for the claimed disorder.  The remainder 
of the medical evidence of record does not reflect one 
instance of where flat feet are mentioned as one of the 
Veteran's list of several physical conditions, even as by 
history.  In light of all of the evidence of record, the 
Board does not find the Veteran's contention that he was 
identified with a pre-existing disorder involving flat feet 
at the time of his entry to service as credible.  See 
Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) 
(Board has a duty to determine credibility and probative 
weight of evidence).  

While the Court has held that a Veteran's statement about 
observable flat feet can constitute competent evidence of the 
condition, the Court's holding does not extend to having a 
Veteran's observation being afforded more weight than a 
medical professional that has not found evidence of the 
claimed condition despite careful examination.  See Barr v. 
Nicholson, 21 Vet. App. 303, 309(2007).  

In Falzone, there was objective evidence of asymptomatic flat 
feet on entrance to service.  Falzone, 8 Vet. App. at 404-
405.  The question became one of aggravation of the condition 
rather than its existence and whether the Veteran was 
competent to provide evidence on what was observable.  Id.  
The Veteran in this case has not established the existence of 
flat feet other than by his own statements.  Thus, even 
allowing for the Veteran's flat feet as being "noted" 
during service, but not prior to, there is no current, 
credible evidence of a disorder.  The Board finds the 
objective medical evidence of record, very close in time to 
the Veteran's military service, to be more probative in this 
case.  Further, the later medical evidence of record does not 
establish the existence of flat feet, even by history or 
reference to any statement by the Veteran at any time, during 
the pendency of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  

As to the Veteran's lay statements regarding his flat feet, 
the Federal Circuit has stated that:

We have consistently held that 
"[l]ay evidence can be competent 
and sufficient to establish a 
diagnosis of a condition when (1) a 
layperson is competent to identify 
the medical condition, (2) the 
layperson is reporting a 
contemporaneous medical diagnosis, 
or (3) lay testimony describing 
symptoms at the time supports a 
later diagnosis by a medical 
professional.  

Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing Jandreau).  

Here there is no medical evidence of flat feet of record.  
The Veteran has raised his claim two years after he had an 
examination that found no disorder of the feet.  This was an 
examination performed immediately after service; thus it goes 
to negating the Veteran's contention that his flat feet were 
present before, and during service.  

There is no competent, credible evidence of a current 
disorder involving flat feet.  Service connection must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(current disability is a prerequisite to an award of service 
connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for pes planus.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009).  


Sinus

The STRs are negative for any evidence of a sinus disorder.  
The Veteran was treated for pharyngitis on one occasion.  He 
was also treated for a peritonsillar abscess and acute 
tonsillitis.  The Veteran is service connected for those two 
conditions as one disability.  As noted, the absence of any 
reference to treatment for a sinus disorder in the STRs is 
not dispositive.  See Buchanan, supra.  

The issue of treatment for sinus-related complaints during 
service can be conceded, in the absence of medical entries, 
particularly during the Veteran's combat service.  Also he is 
competent to relate having had symptoms in service related to 
his sinuses.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The medical evidence of record does not demonstrate the 
presence of an identifiable disorder of the sinuses.  The 
November 2005 VA general medical examination report indicated 
there were no ENT complaints and there were no ENT findings 
apart from those associated with the Veteran's service-
connected abscess/tonsillitis disability.  The VA treatment 
records contain no reference to any type of a sinus disorder.  
There is no indication of any medication used to treat 
symptoms of a sinus disorder, whether over-the-counter or 
prescribed.  

There is no basis to warrant service connection for a sinus 
disability on the basis of direct service connection in the 
absence of a diagnosed disability.  See Brammer, supra.

As previously discussed, compensation may be paid to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability due to undiagnosed illnesses or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, following such service.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, signs or symptoms involving the respiratory 
system (upper or lower).  38 C.F.R. § 3.317(b).  

Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more; 
and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War."  The "Southwest 
Asia theater of operations" includes, inter alia, Iraq, and 
Kuwait.  38 C.F.R. § 3.117(d)(1) and (2) (2009).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id. at 9-10.

As established, the Veteran is competent to say he was 
treated for sinus problems in service.  He is also competent, 
for undiagnosed illness purposes, to say he continues to 
experience chronic sinus-related symptoms, characterized by 
monthly nosebleeds, since service.  

Because the Veteran's sinus-related symptoms, characterized 
by nosebleeds, had their onset while he was serving in the 
Southwest Asia theater of operations, there is no requirement 
that the condition be manifested to a compensable degree no 
later than December 31, 2011, for purposes of service 
connection under 38 C.F.R. § 3.317.  The symptoms are 
objective signs of a disorder.  Further, because the medical 
evidence does not establish that his symptoms are due to a 
known clinical diagnosis, service connection is warranted as 
due to an undiagnosed illness.  Service connection for a 
sinus disorder, characterized by nosebleeds, is granted.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection for a sinus 
disability has been granted.  This represents a complete 
grant of benefits sought on appeal for that issue.  
Accordingly, discussion of VCAA notice in this case is 
limited to the pes planus issue.

The Veteran submitted his claim in August 2007.  The RO wrote 
to him in September 2007.  The Veteran was advised of the 
evidence required to substantiate his claim for service 
connection and for establishing entitlement to higher 
disability ratings.  He was further advised of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The Veteran was also 
given the notice required by Dingess.

His claim was denied in November 2007.  The Veteran's NOD was 
received in January 2008.  The Veteran provided specific 
argument as to how the evidence of record supported his claim 
for service connection.  He included numerous case citations 
to further support his contentions.

The Board remanded the case for additional development in 
June 2009.  The development was to include obtaining a VA 
examination to assess the Veteran's claim.  As noted he 
failed to report for his examination.

The Veteran's claim was re-adjudicated and the issues on 
appeal denied in September 2009.  He was issued a SSOC that 
provided the basis for the continued denial of his claim.

The Veteran acknowledged receipt of the SSOC in October 2009.  
He reported he had no further evidence to submit and asked 
that his case be returned to the Board. 

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the 
outset, he demonstrated actual knowledge of what was required 
to establish service connection as evidenced by his 
statements and the submission of evidence he believed 
supported his claim.  Thus, the Board is satisfied that the 
duty to notify requirements under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, VA treatment records, and 
specific STR evidence re-submitted by the Veteran.  

The Veteran was scheduled for a VA examination to aid in the 
development of his claim.  However, he failed to report on 
two occasions and made no attempt to re-schedule the 
examinations.  The Veteran has not alleged that he did not 
receive notice of the examinations.  In fact, the record 
clearly shows that he called the VAMC twice to cancel his 
examinations with different reasons for each cancellation.  
Such action could only come with him being aware of the 
examinations.

Also, the SSOC of October 2009 reported that the Veteran had 
failed to report for his scheduled examinations.  The Veteran 
has acknowledged receipt of the SSOC and has not disputed the 
finding by the RO.

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a sinus disability 
characterized by nosebleeds is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


